FIELD, J.
— When this case was called on the calendar the defendant failed to appear and the plaintiff had judgment. The defendant moved to set aside the judgment, alleging as an excuse for his neglect to appear at the trial “that he was extremely and necessarily busy upon his ranch in taking care of his cattle.” We know of but one precedent when the possession of cattle and attention to them was offered as an excuse for nonattendance, and in that case it was held unavailing.
We feel the less reluctance in affirming the order denying the motion inasmuch as the defendant states in his affidavit *67that he is abundantly able to pay and satisfy the judgment. We are of opinion that he can safely pay it.
Judgment affirmed, with ten per cent damages.
We concur: Baldwin, J.; Terry, C. J.